Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Feirstein on 6/10/2021.

The application has been amended as follows: 

1. (Canceled)

2. (Currently Amended) A system, comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising:
executing an application in a current runtime environment as part of a current iteration of a runtime environment optimization;
calculating, based on the execution, a current fitness score wherein the current fitness score is calculated based on aggregating calculated [[the]] current fitness values that measure[[ing]] a relationship between a computer resource usage and a response time of the application and determining that central processing unit (CPU) usage satisfies a constraint of a maximum CPU usage over a certain time period, and wherein the computer resource usage comprises a CPU usage;
score has a delta change from a previous fitness score for a previous runtime environment that does not meet a threshold delta value, wherein the previous runtime environment was part of a previous iteration of the runtime environment optimization; and 
 in response to the determining that the calculated current fitness score has a score that does not meet the threshold delta value, generating a next runtime environment as a modification of the current runtime environment for an execution of the application during a next iteration of the runtime environment optimization, wherein the next runtime environment is generated to have a predefined percentage of settings modified from settings of the current runtime environment;
repeating the executing, the calculating, the determining, and the generating operations until the delta change between the calculated current fitness score and the previous fitness score for the previous runtime environment meets the threshold delta value; 

selecting the previous runtime environment as a final configuration for the runtime environment optimization in response to the delta change between the calculated current fitness score and the previous fitness score for the previous runtime environment meeting the threshold delta value.

3. (Canceled) 

4. (Previously Presented) The system of claim 2, wherein the computer resource usage further comprises at least one of a CPU load a memory load, or a network load.
 
5. (Previously Presented) The system of claim 2, wherein the application is executed in a virtual machine (VM) emulating the current runtime environment.

6. (Previously Presented) The system of claim 2, wherein a configuration of the current and the next runtime environment includes at least one of hardware specifications, input/output configurations, network capabilities, a heap size, or database configurations.



8. (Currently Amended) The system of claim 2, wherein the maximum CPU usage is ninety percent.



9. (Currently Amended) A computer implemented method, comprising:
executing an application in a current runtime environment as part of a current iteration of a runtime environment optimization;
calculating, based on the execution, a current fitness score for the current runtime environment, wherein the current fitness score is calculated based on aggregating calculated [[the]] current fitness values that measure[[ing]] a relationship between a computer resource usage and a response time of the application and determining that central processing unit (CPU) usage satisfies a constraint of a maximum CPU usage over a certain time period, and wherein the computer resource usage comprises a CPU usage;
determining that the calculated current fitness score has a delta change from a previous fitness score for a previous runtime environment that does not meet a threshold delta value, wherein the previous runtime environment was part of a previous iteration of the runtime environment optimization; 
in response to the determining that the calculated current fitness score has a score that does not meet the threshold delta value, generating a next runtime environment as a modification of the current runtime environment for an execution of the application during a next iteration of the runtime environment optimization, wherein the next runtime environment is generated to have a predefined percentage of settings modified from settings of the current runtime environment;
score and the previous fitness score for the previous runtime environment meets the threshold delta value; 

selecting, in response to the delta change between the calculated current fitness score and the previous fitness score meeting the threshold delta value, the previous runtime environment as a final configuration for the runtime environment optimization.

10. (Canceled) 

11. (Previously Presented) The method of claim 9, wherein the computer resource usage further comprises at least one of a CPU load, a memory load, or a network load.

12. (Previously Presented) The method of claim 9, wherein the application is executed in a virtual machine (VM) emulating the current runtime environment.

13. (Previously Presented) The method of claim 9, wherein a configuration of the current and the next runtime environment includes at least one of hardware specifications, input/output configurations, network capabilities, a heap size, or database configurations.

14. (Previously Presented) The method of claim 9, wherein the next runtime environment is generated using one or more evolution algorithm techniques that include a configuration of the current runtime environment being increased or decreased to generate the next runtime environment.

15. (Currently Amended) The method of claim 9, wherein the maximum CPU usage is ninety percent.



executing an application in a current runtime environment as part of a current iteration of a runtime environment optimization;
calculating, based on the execution, a current fitness score for the current runtime environment, wherein the current fitness score is calculated based on aggregated calculated [[the]] current fitness values that measure[[ing]] a relationship between a computer resource usage and a response time of the application and determining that central processing unit (CPU) usage satisfies a constraint of a maximum CPU usage over a certain time period, and wherein the computer resource usage comprises a CPU usage;
determining that the calculated current fitness score has a delta change from a previous fitness score for a previous runtime environment that does not meet a threshold delta value, wherein the previous runtime environment was part of a previous iteration of the runtime environment optimization; and
 in response to the determining that the calculated current fitness score has a score that meets the threshold delta value, generating a next runtime environment as a modification of the current runtime environment for an execution of the application during a next iteration of the runtime environment optimization, wherein the next runtime environment is generated to have a predefined percentage of settings modified from settings of the current runtime environment;
repeating the executing, the calculating, the determining, and the generating operations until the delta change between the calculated current fitness score and the previous fitness score for the previous runtime environment meets the threshold delta value; 

selectingin response to the delta change between the calculated current fitness score and the previous fitness score meeting the threshold delta value.
 
17. (Canceled) 



19. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the application is executed in a virtual machine (VM) emulating the current runtime environment.

20. (Previously Presented) The non-transitory machine-readable medium of claim 16, wherein a configuration of the current and the next runtime environment includes at least one of hardware specifications, input/output configurations, network capabilities, a heap size, or database configurations.

21. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the threshold delta value is zero.

22. (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the maximum CPU usage is ninety percent.


23. (Previously Presented) The system of claim 2, wherein the computer resource usage further comprises an amount of memory allocated to the application executing in the current runtime environment.

24. (Currently Amended) The system of claim 2, wherein the operations further comprise determining that the score is further calculated based on aggregating a current fitness value for satisfying a constraint of a maximum response time for the application executing in the current runtime environment. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A GOORAY/Examiner, Art Unit 2199       

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199